Citation Nr: 1608705	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  10-13 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to VA burial benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1954 to March 1957 and from December 1960 to October 1962.  He died in May 2008.  The appellant is his daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a videoconference hearing in January 2012 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.  The matter was remanded by the Board in May 2013 and September 2015 for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is necessary prior to fully and fairly adjudicating the claims on appeal.

As noted above, the Board remanded these claims in May 2013 and September 2015.  On remand, the AOJ was instructed to provide the Appellant with a corrective VCAA notice with regard to her two pending claims regarding burial benefits and service connection for the cause of the Veteran's death, to specifically include a statement of the conditions for which the Veteran was service connected, an explanation of the evidence necessary to substantiate a DIC claim based on a previously service-connected condition, and an explanation of the evidence necessary to substantiate a DIC claim based on a condition that is not yet service connected.  Although the November 2015 letters sent to the Appellant contained the first two criteria, it did not contain an explanation of the evidence necessary to substantiate a DIC claim based on a condition that is not yet service connected.  This did not comply with the September 2015 remand directives, and a corrective VCAA notice must be issued.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Additionally, the Veteran's death certificate lists the immediate cause of death as atrial fibrillation, with the secondary condition of hypertension, and significant contributing conditions of cardiac arrhythmia, cancer of the bladder, diabetes mellitus, coronary artery disease, and cerebrovascular disease.  In a January 2007 claim filed prior to the Veteran's death, the Veteran claimed exposure to asbestos.  Asbestos exposure has been linked to gastrointestinal and urogenital cancers, and significant asbestosis can lead to the development of cor pulmonale (enlargement of the right ventricle of the heart) and heart disease secondary to an asbestos-related pulmonary condition.  VA Adjudication Procedure Manual, M21-1, Part IV.ii.2.C.2.b-c (revised February 5, 2016).  Development of the record is necessary to determine whether the Veteran was exposed to asbestos in service, and whether that exposure caused a condition that was a primary or contributory cause of the Veteran's death.

The claim for burial benefits is inextricably intertwined with the issue of service connection for the cause of the Veteran's death.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, consideration of the burial benefits claim must be deferred pending resolution of the cause of death claim.

Accordingly, the case is REMANDED for the following action:

1. Provide the Appellant with a corrective VCAA notice with regard to her two pending claims regarding burial benefits and cause of death.  With respect to cause of death, the notice must include an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

2. Determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period varies from 10 to 45 or more years between first exposure and development of disease.  After any development is complete, the RO must make a formal finding as to whether the Veteran was exposed to asbestos and associate a report with its determination in the claims file.

3. Once the above development is completed, make arrangements to obtain a medical opinion from a VA physician. 

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review these materials in any reports generated. 

b) The examiner must provide an opinion as to whether any of the Veteran's primary, secondary, or contributory causes of death were related to service, including potential in-service exposure to asbestos. In formulating his or her opinion, the examiner must address the following:

i) Whether any of the Veteran's primary, secondary, or contributory causes of death listed on the death certificate may be directly attributable to exposure to asbestos, or whether they may be secondarily attributable to a separate condition caused by exposure to asbestos. Providing a negative opinion based upon the rationale that it is not included on the list of presumptive conditions is not adequate. 

ii) If any of these conditions is directly or secondarily related to asbestos exposure, whether that condition or those conditions caused or contributed substantially or materially to the Veteran's death, combined to cause death, or aided or lent assistance to produce death. 

iii) Whether any of the Veteran's primary, secondary, or contributory causes of death listed on the death certificate began in service or are related to any incident of service. 

c) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

d) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.

4. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




